DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9, 17 - 19, 27 – 34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim.
Regarding Claim 1, Li discloses “An electronic circuit, adapted to drive a display panel comprising [ ] fingerprint sensors” (Figure 5, Items ‘Pixel’ and ‘Rx’ (Notice that a display panel including circuitry for driving pixel elements and finger print sensing structures Rx),  “the electronic circuit comprising: a first circuit, configured to generate 
In a similar field of endeavor, Kim teaches a display device with circuitry for driving a display unit DU, touch sensing unit TSU, and fingerprint sensing panel FSP (Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an electronic circuit adapted to drive a display panel including “touch sensors” because one having ordinary skill in the art would want to ‘sense an external touch’ (Kim, Paragraph [0010], Lines 1 – 3).
Regarding Claim 2, Li and Kim, the combination of hereinafter referenced as LK, disclose/ teach everything claimed as applied above (See Claim 1). In addition, Li discloses “wherein the control circuit turns on the first part of the first switch elements and turns off a second part of the first switch elements in the first time interval” (Paragraph [0041] (Notice that during first time interval or display stage, the controlling circuit via Gate 1 turns off T3 which turns off T2 (i.e. second part of the first switch 
Regarding Claim 3, LK disclose/ teach everything claimed as applied above (See Claim 2). In addition, Li discloses “wherein the control circuit turns off all of the second switch elements in the first time interval” (Paragraph [0041] (Notice that during first time interval or display stage, the controlling circuit via Gate 1 turns off T3 which turns off T2 (i.e. a second switch element) and the controlling circuit via Gate 2 turns off T1 (i.e. a second switch element).)).
Regarding Claim 4, LK disclose/ teach everything claimed as applied above (See Claim 1). In addition, Li discloses “wherein the control circuit turns off all of the first switch elements in the second time interval” (Paragraph [0040] (Notice that during second time interval or fingerprint recognition stage, the controlling circuit via Gate 1 turns off T3 which turns off T2 (i.e. a first switch element) and the controlling circuit via Gate 2 turns off T1 (i.e. a first switch element).)).
Regarding Claim 5, LK disclose/ teach everything claimed as applied above (See Claim 1). In addition, Li discloses “wherein the first time interval corresponds to a display driving phase” (Paragraph [0041], Line 1 (Notice that the first time interval disclosed by Li corresponds to a display stage.)), “and the second time interval corresponds to a fingerprint sensing phase” (Paragraph [0040], Line 1 (Notice that the second time interval disclosed by Li corresponds to a fingerprint recognition stage.)).
Regarding Claim 6, LK disclose/ teach everything claimed as applied above (See Claim 1). In addition, Li discloses “wherein the first switch circuit comprises a plurality of first terminals coupled to the first circuit and the second circuit” (Figure 2 (Notice that first 
Regarding Claim 9, LK disclose/ teach everything claimed as applied above (See Claim 6). In addition, Li discloses “wherein the second switch circuit comprises a plurality of third terminals coupled to the data lines and fingerprint sensing lines of the display panel” (Figure 2 (Notice that second switch circuit comprising T1 has drain and source terminals where one is directly coupled to data line SD&RD and comprising T2 having gate, drain, and sources terminals, where the gate terminal is connected to fingerprint sensing line at node N1. Notice that the second switch circuit is repeated for additional pixels of the display for other SD&RD data lines and fingerprint sensing lines.)), “and a plurality of fourth terminals configurable to be coupled to the second terminals of the first switch circuit” ((Figure 2 (Notice that since first switch circuit and second switch circuit share transistors T1 and T2, a plurality of source and drain terminals serving as fourth terminals are coupled with the second terminals of second switch circuit as described above in Claim 6.)).
Regarding Claim 17, LK disclose/ teach everything claimed as applied above (See Claim 1). In addition, Li fails to explicitly disclose “wherein the electronic circuit is implemented in a semiconductor chip”. However, Kim teaches an electronic circuit for 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the electronic circuit is implemented in a semiconductor chip” because one having ordinary skill in the art would want to increase reliability over that of discrete components.
Regarding Claim 18, Li discloses “A display panel, comprising: a plurality of pixels” (Figure 5, Items ‘Pixel’ (Notice that a display panel including pixel elements is provided.)), “a plurality of data lines, coupled to the pixels and configured to receive display driving signals” (Figure 5, Items ‘SD&RD1’, ‘SD&RD2’, and Paragraph [0049] (Notice that data display driving signals provided by an unspecified circuit are driven to data lines SD&RD1 and SD&RD2 for delivery to pixels.)), “a plurality of fingerprint sensors, configured to sense a fingerprint image and generate fingerprint sensing signals corresponding to the fingerprint image” (Figure 5, Items ‘Rx’ (Notice that receiving structures Rx are provide to sense fingerprint images and generate finger print sensing signals.)), “a plurality of fingerprint sensing lines, coupled to the fingerprint sensors and configured to transmit the fingerprint sensing signals” (Figure 5 (Notice that connections to a node above transistor T2 in each pixel provides plural sensing lines coupled to the plural receiving structures Rx to transmit sensing signals.)), “and a switch circuit, comprising a plurality of first switch units coupled to the data lines and a first part of the fingerprint sensing lines” (Figure 2, Items T1 and T2 (Notice that transistors T1 and T2 as first switch units  in each pixel unit electrically couple to date lines SD&RD and first part of finger print sensing lines via the node above T2)),  “and a plurality of second switch units coupled to a second part of the 
In a similar field of endeavor, Kim teaches a display device having a display unit DU, touch sensing unit TSU, and fingerprint sensing panel FSP (Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a display panel including “touch sensors” because one having ordinary skill in the art would want to ‘sense an external touch’ (Kim, Paragraph [0010], Lines 1 – 3).
Regarding Claim 19, LK disclose/ teach everything claimed as applied above (See Claim 18). In addition, Li discloses “wherein the switch circuit comprises a plurality of first terminals coupled to the data lines and the fingerprint sensing lines” (Figure 5 (Notice that the switch circuit comprised of T1 and T2 for each pixel as described in Claim 18 above include plural first terminals for coupling to data lines SD&RD and fingerprint sensing lines via nodes above T2.)), “and a plurality of second terminals configurable to be coupled to the electronic circuit” (Figure 5 (Notice that plurality of second terminals are coupled to T1 and T2 of each pixel unit such that said plural terminals are electrically coupled to said unspecified detection circuit as described in Claim 18 above.)).
Regarding Claim 27, LK disclose/ teach everything claimed as applied above (See Claim 18). In addition, Li discloses “wherein the first time interval corresponds to a display driving phase” (Paragraph [0041], Line 1 (Notice that the first time interval disclosed by Li corresponds to a display stage.)), “and the second time interval corresponds to a 
Regarding Claim 28, Li discloses “An electronic device, comprising: a display panel comprising [ ] finger print sensors” (Figure 5, Items ‘Pixel’, ‘Rx’ (Notice that a display panel including pixel elements and receiving structures Rx for finger print sensing is provided.)), “an electronic circuit, configurable to be coupled to the display panel and adapted to drive the display panel with display driving signals and receive fingerprint sensing signals corresponding to a fingerprint image from the fingerprint sensors” (Figure 2 (Notice that an electronic circuit comprising at least T1 and T2 is coupled to the display panel to drive the display panel with driving signal generated upstream of data line SD&RD and to receive fingerprint sensing signals from Rx at the node above T2.)), “ wherein the electronic circuit comprises a first switch circuit, the first switch circuit comprises a plurality of first switch elements and a plurality of second switch elements” (Figure 2 (Notice that the electronic circuit comprising T1 and T2 for each pixel provides a plurality of first switch elements T1 and a plurality of second switch element T2.)), “and the electronic circuit generates control signals for controlling the first switch circuit, so as to transmit the display driving signals to the display panel through a first part of the first switch elements in a first time interval” (Figures 2 and 3, Items P2, T1, Gate 2, and Paragraph [0041] (Notice that a Gate 2 signal is provided via an unspecified control circuit as part of the described electronic circuit to control the first switch element T1 through P2 to transmit data driving signals from SD&RD during a display stage or first time interval. Notice that the first switch element is repeated for additional pixels of the display for other SD&RD data lines.)), “and receive the fingerprint sensing signals from the fingerprint 
In a similar field of endeavor, Kim teaches an electronic device having a display unit DU, touch sensing unit TSU, and fingerprint sensing panel FSP (Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an electronic device including “touch sensors” because one having ordinary skill in the art would want to ‘sense an external touch’ (Kim, Paragraph [0010], Lines 1 – 3).
Regarding Claim 29, LK disclose/ teach everything claimed as applied above (See Claim 28). In addition, Li discloses “wherein the first time interval corresponds to a display driving phase” (Paragraph [0041], Line 1 (Notice that the first time interval disclosed by Li corresponds to a display stage.)), “and the second time interval corresponds to a 
Regarding Claim 30, LK disclose/ teach everything claimed as applied above (See Claim 28). In addition, Li discloses “a first circuit, configured to generate display driving signals for driving data lines of the display pane through the first switch” (Figure 5, Items ‘SD&RD1’, ‘SD&RD2’, and Paragraph [0049] (Notice that data display driving signals provided by an unspecified circuit are driven to data lines SD&RD1 and SD&RD2 during a display interval via switch T1)), “a second circuit, configured to receive fingerprint sensing signals corresponding to a fingerprint image from the fingerprint sensors through the first switch” (Figure 5, Items ‘SD&RD1’, ‘SD&RD2’, and Paragraph [0049] (Notice that the detection signals provided read by an unspecified circuit are applied to data/read lines SD&RD1 and SD&RD2 via switch T1 during a fingerprint recognition interval.)), “and a control circuit, configured to generate control signals for controlling the first switch circuit, so as to control the electronic circuit to transmit the display driving signals from the first circuit to the data lines through a first part of the first switch elements in a first time interval” (Figures 2 and 3, Items P2, T1, Gate 2, and Paragraph [0041] (Notice that a Gate 2 signal is provide via an unspecified control circuit to control the first switch element T1 through P2 to transmit data driving signals from SD&RD during a display stage or first time interval. Notice that the first switch element is repeated for additional pixels of the display for other SD&RD data lines.)), “and control the electronic circuit to receive the fingerprint sensing signals from the fingerprint sensors of the display panel through the second switch elements and the first switch circuit in the second time interval” (Figures 2 and 3, Items P1, T2, Gate 1, and Paragraph [0040] (Notice that a Gate 2 signal is provide via an 
Regarding Claim 31, LK disclose/ teach everything claimed as applied above (See Claim 30). In addition, Li discloses “wherein the control circuit turns on the first part of the first switch elements and turns off a second part of the first switch elements in the first time interval” (Paragraph [0041] (Notice that during first time interval or display stage, the controlling circuit via Gate 1 turns off T3 which turns off T2 (i.e. second part of the first switch elements) and the controlling circuit via Gate 2 turns on T1 (i.e. firs part of the first switch elements).)).
Regarding Claim 32, LK disclose/ teach everything claimed as applied above (See Claim 31). In addition, Li discloses “wherein the control circuit turns off all of the second switch elements in the first time interval” (Paragraph [0041] (Notice that during first time interval or display stage, the controlling circuit via Gate 1 turns off T3 which turns off T2 (i.e. a second switch element) and the controlling circuit via Gate 2 turns off T1 (i.e. a second switch element).)).
Regarding Claim 33, LK disclose/ teach everything claimed as applied above (See Claim 30). In addition, Li discloses “wherein the control circuit turns on all of the second switch elements and turns off all of the first switch element in the second time interval” (Paragraph [0040] (Notice that during second time interval or fingerprint recognition stage, the controlling circuit via Gate 1 turns off T3 which turns off T2 (i.e. a second switch element) and the controlling circuit via Gate 2 turns off T1 (i.e. a first switch element).)).
Regarding Claim 34, LK disclose/ teach everything claimed as applied above (See Claim 30). In addition, Li discloses “wherein the first switch circuit comprises a plurality of 
Regarding Claim 37, LK disclose/ teach everything claimed as applied above (See Claim 28). In addition, Li fails to explicitly disclose “wherein the electronic circuit is implemented in a semiconductor chip”. However, Kim teaches an electronic circuit for controlling, driving a display panel, and receiving finger print sensing signals as a control module CM expressed as an integrated circuit chip (Figure 2, Paragraph [0106]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the electronic circuit is implemented in a semiconductor chip” because one having ordinary skill in the art would want to increase reliability over that of discrete components.
Regarding Claim 38, LK disclose/ teach everything claimed as applied above (See Claim 28). In addition, Li discloses “wherein the display panel further comprises: a plurality of pixels” (Figure 5, Items ‘Pixel’ (Notice that a display panel including pixel elements is provided.)), “a plurality of data lines, coupled to the pixels and configured to receive the display driving signals” (Figure 5, Items ‘SD&RD1’, ‘SD&RD2’, and Paragraph [0049] (Notice that data display driving signals provided by an unspecified circuit are driven to data lines SD&RD1 and SD&RD2 for delivery to pixels.)), “a plurality of .

Allowable Subject Matter
Claims 7, 8, 10 – 16, 20 – 26, 35 – 36, and 39 – 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasoning set forth in the Office Action mailed October 14, 2021.

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed January 10, 2022 have been fully considered.

	Second, the Examiner disagrees that - - Kim discloses a display device, which obviously does not disclose a “first switch unit” including “a plurality of first switch elements” and “one or more second switch elements” (REMARKS, Page 19, Last three written lines of page 19.)). The Examiner disagrees because of the reasoning stated above in the rejection of Claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        March 08, 2022